                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  UNITED STATES OF AMERICA                            )
                                                      )
  v.                                                  )      No. 2:19–CR–96
                                                      )
  RONALD BLACK                                        )

                                              ORDER

          This matter is before the Court on the United States’ Motion to Redocket Sentencing

  Hearing. [Doc. 621]. The Motion is GRANTED. The sentencing hearing will be held on May 10th,

  2021, at 1:30 p.m. The Parties will receive further instruction from the Clerk of Court regarding

  accessing the video conference.

         So ordered.

         ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




Case 2:19-cr-00096-JRG-CRW Document 639 Filed 01/04/21 Page 1 of 1 PageID #: 3387
